      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 1 of 21




Brett E. Lewis, Esq.
Justin Mercer, Esq.
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
Tel: (718) 243-9323
Fax: (718) 243-9326
brett@ilawco.com
justin@ilawco.com

Counsel for Plaintiff /
Counterclaim Defendant David Michaels

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK


 DAVID MICHAELS,

                                 Plaintiff,          Case No: 1:16-cv-01015-LJV-JJM

        v.
                                                      ANSWER TO COUNTERCLAIMS
 UNITOP SP. Z.O.O.,

                                 Defendant.


 UNITOP SP. Z.O.O.,

                                 Counterclaimant,

        v.

 DAVID MICHAELS,

                                 Counterdefendant.



       Plaintiff/Counterdefendant David Michaels (“Michaels”) hereby answers the Second

Amended Counterclaim (“Counterclaim”) of Defendant/Counterclaimant UNITOP SP. Z.O.O.

(“Unitop” or “Counterclaimant”) [ECF Dkt. #49] as follows:




                                                1
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 2 of 21




                                  NATURE OF THE ACTION

       122.     Michaels admits that Unitop alleges trademark infringement under the trademark

laws of the United States, 15 U.S.C. §§ 1114 and 1125(a), and state law claims of trademark

infringement and unfair competition, and unjust enrichment.

                                            PARTIES

       123.     Michaels admits that he is an individual with his principal place of business at 11

Vincentian Drive #1288, Niagara University, NY, 14109. Michaels further admits that he is a

Canadian citizen, but denies that the remaining allegations set forth in Paragraph 123 of the

Counterclaim.

       124.     Michaels denies so much of Paragraph 124 are is inconsistent with the referenced

applications, however Michaels admits that his previously allowed SESAME SNAPS design

trademark application SN 85045757, which K-Max Corp. filed in 2010 and assigned to him in

2012, showed addresses in Ontario, Canada. Michaels also admits that his abandoned March

2015 SESAME SNAPS design trademark application, SN 86570617, also used a Canadian

address. Michaels admits that he owns a U.S. trademark registration for his MICHAELS

signature design in which he also claimed Canadian citizenship and provided an address in

Toronto, Canada.

       125.     Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 125 of the Counterclaim.

                                         JURISDICTION

       126.     Admitted.

       127.     Admitted.




                                                 2
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 3 of 21




                                 STATEMENT OF FACTS

       128.   Michaels denies the allegations of Paragraph 128, and affirmatively avers as

follows:

              A.     Dalimpex Ltd., a Canadian corporation incorporated on 1965-11-22,

              (“Dalimpex”) imported and sold sesame snaps into Canada from about 1966 and

              into the USA since between 1998 and 2002, packaged and manufactured to its

              own specification and by more than one copacker.

              B.     Multiple factories have produced sesame snaps in Poland for at least 100

              years and exported them around the world.

              C.     Sesame bars are softer, thicker, and longer than sesame snaps. Sesame

              bars are known by the Greek name pasteli. Pasteli originated in Greece and the

              Middle East over 6,000 years ago. The traditional recipe for sesame bars contains

              just two ingredients: sesame seeds and honey.

              D.     Unitop and Agros Trading Confectionery S.A. (“AGROS”) have never

              sold sesame bars; they have sold sesame snaps.

              E.     Upon information and belief, Mr. Krzysztof Bubrowiecki formed AGROS

              in 2002. He also did business as PPHU Unitop Krzysztof Bubrowiecki, as PPHU

              Unitop Confectionary, and under his company Unitop-Optima S.A.

                     PPHU Unitop Confectionary sold sesame seed snaps to Dalimpex Ltd.

              (“Dalimpex”) F.O.B. Poland in Dalimpex’s packaging as a manufacturer/co-

              packer commencing in or about 1998 when Dalimpex Ltd sued Agros Trading

              Spolka Z.O.O., (a subsidiary of Agros Holdings SA) in Ontario, Canada, claiming




                                              3
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 4 of 21




               damages for breach of contract, breach of trust, breach of fiduciary duty,

               conspiracy, interference of economic relations and inducing breach of contract.

                      Agros Holdings SA sold its Canadian trademark registrations to Mr.

               Krzysztof Bubrowiecki's newly incorporated AGROS in 2002, anticipating that

               its subsidiary might lose the Ontario court case.

                      The Ontario Court of Appeal stayed the proceedings in a widely cited

               decision about the effect of arbitration clauses in business agreements, more than

               a year after K-Max Corp. acquired the business accounts, assets, and intellectual

               property of Dalimpex. See

               www.canlii.org/en/on/onca/doc/2003/2003canlii34234/2003canlii34234.html.

      129.     Denied.

      130.     Denied.

      131.     Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 131 of the Counterclaim.

      132.     Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 132 of the Counterclaim.

      133.     Michaels denies each and every allegation in Paragraph 133, except as follows,

Michaels denies the allegations of Paragraph 133, and affirmatively avers:

               A.     Przedsiebiorstwo Handlu Zagranicznego Agros (“PHZ”) was not a legal

               predecessor in title of Agros Holding SA.; there was no act by of the Polish

               federal government that passed ownership of PHZ’s assets to Agros Holding SA

               after the fall of communist Poland.




                                                 4
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 5 of 21




               B.     PHZ never had a valid title to any Sesame Snaps brands in Canada or the

               USA. PHZ only began supplying sesame snaps to Dalimpex in or after 1984; PHZ

               was only a broker of various agricultural food products made in Poland by various

               manufacturers.

               C.     PHZ fraudulently obtained Canadian trademark registrations for Sesame

               Snaps wrapper designs in its own name in 1986, which included the following

               disclaimer text: “The right to the exclusive use of the words SESAME SNAPS is

               disclaimed apart from the trademark.”

       134.    Michaels denies the allegations of Paragraph 134.

       135.    Admitted.

       136.    Denied. Michaels affirmatively avers that Agros Holding SA only assigned its

Canadian “protection rights” to the “Sesame Snaps” design marks registered in Canada, and

other unrelated design marks described as “Praline Wafers,” and “Luxury Creme Fudge,” etc.,

“in gross” to Agros Trading Confectionery S.A.:




       137.    Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 137 of the Counterclaim.

       138.    Michaels denies the allegations of Paragraph 138, and affirmatively avers:




                                                5
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 6 of 21




              A.      PHZ and Agros Holding SA were not predecessors in interest with respect

              to any trademark rights in the USA, as Agros Holding SA’s assignment

              agreement did not articulate any US-based trademark rights.

              B.      PHZ and Agros Holding SA weren’t listed as predecessors in interest with

              respect to any goodwill in trademark rights that AGROS claimed in its 2007

              SESAME SNAPS Canadian trademark application number 1373036.

              C.      AGROS fraudulently filed Canadian applications 1373027 and 1373036

              by falsely claiming use in Canada since 1971 when it was only incorporated in

              2002 without listing any predecessors in interest and by claiming use when the

              use was by Dalimpex and K-Max Corp.

              D.      Unitop-Optima S.A. and PPHU Unitop Confectionary only supplied

              Dalimpex and K-Max Corp with sesame snaps in boxes that Dalimpex and K-

              Max Corp designed; K-Max was unaware of the existence of AGROS before

              2008.

       139.   Denied.

       140.   Michaels denies the allegations of Paragraph 140, and affirmatively avers that

UNITOP Spólka z ograniczona odpowiedzialnoscia is the current registered owner of the

SESAME SNAPS word trademark registration for “confectionery products, namely, sesame

bars” in Canada (Reg. No. TMA728997 filed in 2007).

       141.   Michaels denies the allegations of Paragraph 141, and affirmatively avers that

UNITOP Spólka z ograniczona odpowiedzialnoscia is the current owner of a SESAME SNAPS

color design trademark registration for “confectionery products, namely, sesame bars” in Canada

(Reg. No. TMA728998 filed in 2007).




                                               6
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 7 of 21




       142.    Admitted.

       143.    Denied.

       144.    Michaels denies the allegations of Paragraph 144, and affirmatively avers that on

November 5, 1971, A.H. Walter Company applied for a U.S. trademark registration for SEZME

BRAND SESAME SNAPS design mark on July 27, 1970, for “SESAME SNAPS” goods; the

mark was registered on the Supplemental Register as Reg. No. 0930266; as such, the mark was

deemed merely descriptive. Reg. No. 0930266 expired in 1992 and was abandoned.

       145.    Michaels denies the allegations of Paragraph 145, and affirmatively avers that a

number of companies sell “SESAME SNAPS” in the United States. For instance, Black Tie

Mercantile sells Polish-made “Louck’s Sesame Snaps” and Polish-made “Sezme *brand Sesame

Snaps” in the USA. Further, Loucks sells Polish-made “Loucks Dark Chocolate Sesame Snaps,

1.4-Ounce Snaps (Pack of 24)” in the USA, ASIN: B004C1YOSM. Additionally, “Zu-Store”

sells Anglo-Dal’s yellow wrapper “Sesame Snaps - 4 x 30g” in the USA. , and “Zorba Online”

sells Anglo-Dal’s yellow wrapper “Sesame Snaps Original 30 g (Pack of 24)” in the USA.

       146.    Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 146 of the Counterclaim.

       147.    Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 147 of the Counterclaim.

       148.    Michaels admits as that AGROS was granted a registration of the AMKI

ORIGINAL SESAME SNAPS & Design mark (Reg. No. 4227082), but affirmatively avers that

the registration includes a Disclaimer for: "ORIGINAL SESAME SNAPS."

       149.    Denied.




                                                7
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 8 of 21




       150.    Michaels lacks sufficient information to admit or deny the allegations contained

therein, and on that basis denies each and every allegation in Paragraph 150 of the Counterclaim.

       151.    Michaels denies that Unitop’s use of “SESAME SNAPS” on packaging

functioned as a brand. Michaels lacks sufficient information to admit or deny the remaining

allegations contained therein, and on that basis denies each and every allegation in Paragraph

151 of the Counterclaim.

       152.    Denied.

       153.    Denied.

       154.    Michaels denies the allegations of Paragraph 154, to the extent that they imply

that Michaels was a party to any litigation with AGROS—Michaels was not a party in either of

the orders shown in Exhibits 2 and 3, and the UDRP decision is an administrative decision,

which is non-binding and entitled to no weight.

       155.    Admitted.

       156.    Admitted.

       157.    Admitted.

       158.    Admitted.

       159.    Michaels denies the allegations of Paragraph 159, and expressly avers that

Unitop-Optima was K-Max Corp.’s manufacturer/co-packer of sesame snaps packaged in a box

designed by K-Max Corp.; Abiamex Tomasz Grabowski occasionally acted as Unitop-Optima’s

agent for processing orders. K-Max Corp never assigned any copyright rights in its Sesame

Snaps and spread out wafers’ box design to Unitop, Unitop-Optima, Abiamex Tomasz

Grabowski, nor AGROS.




                                                  8
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 9 of 21




       160.    Michaels avers that the decision speaks for itself, and refers the Court to the

decision for its contents. Michaels expressly avers that the referenced appeal was of a default

judgment motion, decided on the basis of Pawel Celinski’s perjured affidavit about AGROS’s

copyright rights in a box design.

       161.    Denied.

       162.    Admitted.

       163.    Admitted.

       164.    Admitted.

       165.    Admitted.

       166.    Admitted.

       167.    Michaels avers that the documents speak for themselves.

       168.    Paragraph 168 of the Counterclaim contains legal conclusions to which no

response is required. To the extent Paragraph 168 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein. Michaels

affirmatively avers that Michaels wasn’t a party to the Ontario action. Upon information and

belief, K-Max Corp wasn’t served with it either, and the decision; it was obtained based on false

affidavits. Michaels further avers that:

               A.      K-Max Corp., under the direction of Kryzysztof Werocy, designed the

               current design of the box packaging for Sesame Snaps in 2003 and Unitop is

               using it without authorization.

               B.      AGROS falsely claimed that it had copyright protection in the Sesame

               Snaps packaging.




                                                 9
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 10 of 21




               C.     K-Max Corp. was never a distributor of AGROS’ product. It didn’t know

               that AGROS even existed until AGROS asserted trademark rights in 2008.

               D.     Stanley J. Blumel created the Classic Sesame box design and K-Max

               Corp. obtained a US Copyright registration (Reg. No.: VAu001019253) for the 2-

               D artwork on 2010-03-09 and Canadian copyright registration for the artwork

               (Reg. No.: 1080718) on 2010-09-22.

               E.     An Ontario court order has no force nor effect outside of Ontario.



       169.    Denied.

       170.    Paragraph 170 of the Counterclaim contains legal conclusions to which no

response is required. To the extent Paragraph 170 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein, other than

as stated in paragraph 47 of his Complaint.

       171.    Paragraph 171 of the Counterclaim contains legal conclusions to which no

response is required. To the extent Paragraph 171 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       172.    Michaels denies that UNITOP owns a United States trademark in “SESAME

SNAPS,” and denies that he needs any authorization from Unitop to use “SESAME SNAPS” in

connection with the sale of sesame snaps in the United States. Michaels admits that he is using

his US Registered trademark in accordance with the registration (USPTO Reg. No. 5086046) for

SESAME SNAPS, plus design, (disclaiming “sesame snaps”) in connection with “On-line retail

store services featuring sesame based food products; Computerized on-line retail store services in

the field of sesame based food products.”




                                                10
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 11 of 21




                         FIRST COUNTERCLAIM
          UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                            (15 U.S.C. § 1125(a))

       173.    Paragraph 173 of the Counterclaim does not contain any factual allegations

requiring a response. To the extent Paragraph 173 of the Counterclaim contains a factual

allegation that requires a response, Michaels realleges and incorporates by reference his

responses to Paragraphs 122 to 172 as set forth above, and to the extent not expressly admitted or

denied, denies each and every allegation therein.

       174.    Paragraph 174 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 174 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       175.    Paragraph 175 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 175 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       176.    Paragraph 176 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 176 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       177.    Paragraph 177 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 177 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       178.    Paragraph 178 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 178 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.




                                                11
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 12 of 21




                    SECOND COUNTERCLAIM
    COMMON LAW TRADEMARK INFRINGEMENT & UNFAIR COMPETITION

       179.    Paragraph 179 of the Counterclaim does not contain any factual allegations

requiring a response. To the extent Paragraph 179 of the Counterclaim contains a factual

allegation that requires a response, Michaels realleges and incorporates by reference his

responses to Paragraph 122 to 178 as set forth above, and to the extent not expressly admitted or

denied, denies each and every allegation therein.

       180.    Paragraph 180 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 180 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       181.    Paragraph 181 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 181 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       182.    Paragraph 182 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 182 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

                          THIRD COUNTERCLAIM
                CANCELLATION OF U.S. REGISTRATION No. 5,086,046
                          (15 U.S.C. §§ 1064 and 1119)

       183.    Paragraph 183 of the Counterclaim does not contain any factual allegations

requiring a response. To the extent Paragraph 179 of the Counterclaim contains a factual

allegation that requires a response, Michaels realleges and incorporates by reference his

responses to Paragraph 122 to 182 as set forth above, and to the extent not expressly admitted or

denied, denies each and every allegation therein.




                                                12
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 13 of 21




       184.    Michaels admits that Michaels owns U.S. Trademark Registration No. 5,086,046,

and expressly avers:

               A.       Michaels’ Registration also claims, “The mark was first used anywhere in

               a different form other than that sought to be registered at least as early as

               01/01/1971 and “the mark was first used anywhere in a different form other than

               that sought to be registered at least as early as 01/01/1971, and in commerce at

               least as early as 01/01/1998;” and

               B.       Michaels’ Registration also claims, “Applicant is the successor-in-interest

               to expired USPTO registration number 2627618 for the trademark SESAME

               SNAPS CANDY/ FRIANDISE by Dalimpex Ltd. via an assignment from K-Max

               Corp. dated July 4, 2012. K-Max Corp. gained title to Dalimpex Ltd.'s title in

               USPTO registration number 2627618 from a payment default relating to a general

               security agreement entered into on January 2, 2001. Dalimpex Ltd. acknowledged

               the payment default on February 7, 2002.”

       185.    Paragraph 185 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 185 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       186.    Paragraph 186 of the Counterclaim contains a legal conclusion to which no

response is required.

                           FOURTH COUNTERCLAIM
               INJURY TO BUSINESS REPUTATION AND DILUTION IN
                 VIOLATION OF N.Y. GEN. BUS. LAW §§ 349 and 350

      187.     Paragraph 187 of the Counterclaim does not contain any factual allegations

requiring a response. To the extent Paragraph 187 of the Counterclaim contains a factual




                                                 13
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 14 of 21




allegation that requires a response, Michaels realleges and incorporates by reference his

responses to Paragraph 122 to 186 as set forth above, and to the extent not expressly admitted or

denied, denies each and every allegation therein.

      188.     Paragraph 188 of the Counterclaim does not contain any factual allegations

requiring a response.

      189.     Denied.

      190.     Paragraph 190 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 190 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

      191.     Paragraph 191 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 191 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

                          FIFTH COUNTERCLAIM
          UNFAIR COMPETITION OR TRADEMARK INFRINGEMENT
       UNDER N.Y. GEN. BUS. LAW § 360-k AND NEW YORK COMMON LAW

       192.    Paragraph 192 of the Counterclaim does not contain any factual allegations

requiring a response. To the extent Paragraph 192 of the Counterclaim contains a factual

allegation that requires a response, Michaels realleges and incorporates by reference his

responses to Paragraph 122 to 191 as set forth above, and to the extent not expressly admitted or

denied, denies each and every allegation therein.

       193.    Paragraph 193 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 193 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.




                                                14
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 15 of 21




       194.    Paragraph 194 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 194 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.

       195.    Paragraph 195 of the Counterclaim contains a legal conclusion to which no

response is required. To the extent that Paragraph 195 of the Counterclaim contains factual

allegations that require a response, Michaels denies each and every allegation therein.



                                   AFFIRMATIVE DEFENSES

       By alleging the affirmative defenses set forth below, Michaels intends no alteration of the

burden of proof and/or burden of going forward with evidence that otherwise exists with respect

to any particular issue at law or in equity. Furthermore, all such defenses are pleaded in the

alternative and do not constitute an admission of liability or that Unitop is entitled to any relief

whatsoever.

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

       Without admitting any liability whatsoever and without admitting that Unitop has

suffered any loss or damage whatsoever, Unitop’s Counterclaim, and each purported cause of

action therein against Michaels, fails to state facts sufficient to constitute a cause of action

against Michaels upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                        (Fair Use)

       Michaels has used the words “sesame snaps” only to describe its own goods and services,

and not to describe or identify the plaintiff’s goods or services.




                                                  15
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 16 of 21




                               THIRD AFFIRMATIVE DEFENSE
                                       (Genericness)

       The claimed “sesame snaps” mark is generic when used in connection with the sale of

sesame snap cookies or bars. Sesame snaps are a type of cookie, just like ginger snaps and

oatmeal raisin cookies. The USPTO has rejected multiple attempts by Counterclaimants to

register various “sesame snaps” marks, and Counterclaimants are aware that their assertion of

trademark rights is wholly lacking in merit.

                             FOURTH AFFIRMATIVE DEFENSE
                                       (Fraud)

       Unitop’s implied claim of trademark registration—via its use of the trademark

registration “®” symbol on the Sesame Snaps packaging that it sells in the US, which is

unregistered,—misleads the public to believe that it is in fact registered and satisfies literal

falsity standard under 15 U.S.C. § 43(a)(1)(B) of the Lanham Act.




See https://www.amazon.com/Sesame-Snaps-Packs-50g-1-8/dp/B073PK9N7S/



                                                  16
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 17 of 21




                              FIFTH AFFIRMATIVE DEFENSE
                                         (Fraud)

       Unitop’s predessor-in-interest, AGROS, obtained its Canadian trademark registrations for

the words SESAME SNAPS and a design mark including the words Sesame Snaps by falsely

claiming that it had used the trademark in Canada since 1971.

                            SIXTH AFFIRMATIVE DEFENSE
                 (Foreign Trademark Registrations have no effect in the US)

       Unitop’s Canadian trademark registrations have no force nor effect in the US; thus, to the

extent that Unitop purports to assert rights in this Court based upon such foreign trademark

registrations and alleged conduct by Michaels in the US, Unitop fails to state a cause of action

and should be estopped from doing so.

                            SEVENTH AFFIRMATIVE DEFENSE
                                    (Unclean Hands)

       In the alternative, without admitting any liability whatsoever and without admitting that

Unitop has suffered any loss or damage whatsoever, Unitop’s Counterclaims, and each purported

cause of action therein against Michaels, is barred in whole or in part because by Unitop’s words

or actions, and it is estopped in whole or in part from bringing the claims it has asserted and/or

the claims are barred by the doctrine of unclean hands.Unitop is using an almost identical copy

of Kryzysztof Werocy’s Sesame Snaps box with sesame wafers spread out on the packaging for

Sesame Snaps without authorization, in its Amazon.com listing ASIN: B01BWA2QOY

https://www.amazon.com/Sesame-Snaps-packs-grams-weight/dp/B01BWA2QOY/




                                                 17
     Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 18 of 21




                          EIGHTH AFFIRMATIVE DEFENSE
                                 (Unclean Hands)

       Unitop’s and Agros’ use of photos of a Classic Sesame package in its AMAZON listing

ASIN: B073PK9N7S is blatant copyright infringement of a registered US copyright.




                                            18
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 19 of 21




                              NINTH AFFIRMATIVE DEFENSE
                                        (Laches)

       In the alternative, without admitting any liability whatsoever and without admitting that

Unitop has suffered any loss or damage whatsoever, Unitop’s Counterclaim, and each purported

cause of action therein against Michaels, is barred in whole or in part by the doctrine of laches.

               UNITOP and AGROS both failed to oppose:

               a.      Either of Michaels’ approved US trademark applications for Sesame

               Snaps and Design filed in 2010 and in 2016;

               b.      Either of K-Max Corp.’s approved US trademark applications for Sesame

               Snaps and Design and for CLASSIC SESAME filed in 2010; and

               c.      Dalimpex Ltd.’s trademark Reg. No. 2627618 for SESAME SNAPS

               CANDY/ FRIANDISE in 1998.

                             TENTH AFFIRMATIVE DEFENSE
                                       (Fraud)

       AGROS’ affiant falsely claimed AGROS created the Sesame Snaps box with sesame

wafers spread out on the packaging for Sesame Snaps in 2006 when no one at AGROS created it

before Kryzysztof Werocy created it in 2003.




                                                 19
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 20 of 21




                          ELEVENTH AFFIRMATIVE DEFENSE
                                (Ontario Jurisdiction)

       The Ontario court was without jurisdiction to find that K-Max Corp. could not use its

Canadian CLASSIC SESAME registered trademark as only Canadian Federal Courts have the

jurisdiction to determine whether two Canadian trademarks are confusing with each other.

       Michaels was not a party to the proceedings against K-Max Corp. nor did AGROS serve

Michaels with notice of the proceeding that resulted in a default judgment against K-Max Corp.

and Ontario courts judgements only have an effect within the Province of Ontario with respect to

intellectual property.

                          TWELFTH AFFIRMATIVE DEFENSE
                                     (Fraud)

       Unitop’s claim to copyright in the packaging that K-Max Corp designed in 2003 is

fraudulent. It didn’t design the packaging; Kryzysztof Werocy of K-Max Corp. designed the

Sesame Snaps box with sesame wafers spread out on the packaging for Sesame Snaps in 2003.

Note the file date for the image “sesame snaps front copy.TIF” is 5/27/2003:




                                               20
      Case 1:16-cv-01015-LJV-JJM Document 50 Filed 01/15/20 Page 21 of 21




                                RESERVATION OF RIGHTS

       Michaels hereby reserves its rights to assert additional defenses at a later date as they

become known to Michaels.



                                         CONCLUSION

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment dismissing

the Counterclaims, with prejudice, granting Plaintiff the relief requested in his Complaint, and

awarding Plaintiff fees, costs and such other relief as the Court may deem appropriate.

       Dated:         Brooklyn, New York
                      January 15, 2020

                                              LEWIS & LIN, LLC

                                              By: _/s/ Brett Lewis________
                                              Brett Lewis, Esq.
                                              Justin Mercer, Esq.
                                              81 Prospect Street, Suite 8001
                                              Brooklyn, NY 11201
                                              Tel: (718) 243-9323
                                              Fax: (718) 243-9326
                                              Email: brett@iLawco.com
                                                      justin@iLawco.com

                                              Counsel for Plaintiff/Counterdefendant




                                                21
